EXHIBIT 5.4 LETTER OF CONSENT To: United States Securities and Exchange Commission Re: Encana Corporation ("Encana") Registration Statement on Form F-10 We hereby consent to the use of and references to our name and our reports and the inclusion and incorporation by reference of information derived from our reports evaluating a portion of Encana Corporation's petroleum and natural gas reserves and contingent resources, as of December 31, 2013, in the Registration Statement on Form F-10 (File No. 333-196927). Yours truly, McDANIEL & ASSOCIATES CONSULTANTS LTD. /s/ P. A. Welch P. A. Welch, P. Eng. President & Managing Director Calgary, Alberta June 27, 2014 2200, Bow Valley Square 3, 255 - 5 Avenue SW. Calgary, ABT2P 3G6 Tel: (403) 262·5506Fax: (403) 233·2744www.mcdan.com
